In re application of								:
Sharma et al. 								: DECISION ON

Serial No. 15/851,097							:  PETITION

Filed:	December 21, 2017						:
For:   WATER FILTRATION SYSTEM


This is a response to reset the period for reply and is being considered as a PETITION UNDER RULE 37 C.F.R. 1.181(a) filed January 13, 2021.  

The Office Action mailed November 19, 2020 objected to the drawings for allegedly failing to show every feature of the invention specified in the claims. The objection asserts that the drawings fail to show a specific order of the porous media in the water filter of claims 10 and 23. 

The Examiner states in the non-final office action dated November 19, 2020 that the drawings do not show: The first porous media being disposed in the second chamber, the second porous media being disposed in the second chamber, the third porous media being disposed in the first chamber, and the fourth porous media being disposed in the first chamber as recited in claims 10 and 23.

Applicant asserts that neither claim 10 nor claim 23 recites the features stated by the Examiner. Neither specifies which of its two chambers any of its porous media are in. Claim 10 provides that each of its porous media is in “one of the first chamber and the second chamber.” Claim 23 provides that at least one of its porous media is disposed in the first chamber and at least one in the second chamber.


    PNG
    media_image1.png
    96
    531
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    94
    654
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    461
    614
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    297
    706
    media_image4.png
    Greyscale


37 C.F.R. 1.83    Content of drawing.
 (a) The drawing in a nonprovisional application must show every feature of the invention specified in the claims. However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box). 




    PNG
    media_image5.png
    662
    374
    media_image5.png
    Greyscale


The drawings unambiguously show the arrangement of porous media in a housing as recited in claims 10 and 23. The drawings show each of the four porous media disposed in one of the first chamber and the second chamber of the housing. Taking Figure 5, the specification describes that “[i]n the dual-cylinder arrangement of FIG. 5, the porous media are housed in two similar cylindrical chambers.... First porous medium 120 and second porous medium 122 are located in one of the cylinders of housing 110, while third porous medium 124 and fourth porous medium 126 are located in the other cylinder.”

The relevant features of claims 10 and 23 are expressly shown in the drawings. The statute requires only that drawings show the features specified in the claims. That standard is met by the drawings, and thus no objection is warranted. 37 C.F.R. § 1.83 is satisfied

DECISION

The petition is GRANTED. 

 
/Timothy H. Meeks/
___________________

Timothy H. Meeks, Acting Director
Technology Center 1700
Chemical and Materials Engineering

wk

Sterne, Kessler, Goldstein & Fox P.L.L.C.1100 New York Avenue, N.W.Washington DC DISTRICT OF COLUMBIA 20005